       Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 1 of 12                 FILED
                                                                             2020 Aug-25 AM 10:25
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION


TIMOTHY BROWN,                             )
                                           )
            Plaintiff                      )
                                           )
      vs.                                  ) Case No. 4:19-CV-1236-AKK
                                           )
COMMISSIONER, SOCIAL SECURITY              )
ADMINISTRATION,                            )
                                           )
            Defendant                      )

                         MEMORANDUM OPINION

      Timothy Brown brings this action pursuant to 42 U.S.C. § 405(g), seeking

review of the final adverse decision of the Commissioner of the Social Security

Administration (“SSA”). For the reasons explained below, the court finds that the

Administrative Law Judge (“ALJ”) applied the correct legal standards and that the

ALJ’s decision, which has become the final decision by the Commissioner, is

supported by substantial evidence. Therefore, the court will affirm the decision

denying benefits.

                                     I.

      Brown worked for more than thirty years before filing applications for

disability insurance benefits and supplemental security income, alleging that he

suffered from a disability beginning October 5, 2016, due to severe diabetes,
          Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 2 of 12




peripheral neuropathy, and arthritis. R. 21, 37, 153. The SSA denied Brown’s

applications, and he requested a formal hearing. R. 21, 90. After the hearing, an ALJ

issued a decision finding that Brown was not disabled. R. 21-30. The Appeals

Council denied Brown’s request for review and summarily affirmed, rendering the

ALJ’s decision the final decision of the Commissioner. R. 1-6. Having exhausted his

administrative remedies, Brown filed this action pursuant to 42 U.S.C. §§ 1383(c)(3)

and 405(g).

                                        II.

      The only issues before this court are whether the record contains substantial

evidence to sustain the ALJ’s decision, see 42 U.S.C. § 405(g); Walden v. Schweiker,

672 F.2d 835, 838 (11th Cir. 1982), and whether the ALJ applied the correct legal

standards, see Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986). Title 42 U.S.C. §§ 405(g) and 1383(c)

mandate that the Commissioner’s “factual findings are conclusive if supported by

‘substantial evidence.’” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

The district court may not reconsider the facts, reevaluate the evidence, or substitute

its judgment for that of the Commissioner; instead, it must review the final decision

as a whole and determine if the decision is “‘reasonable and supported by substantial

evidence.’” Id. (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir.

1983)).


                                              2
       Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 3 of 12




      Substantial evidence falls somewhere between a scintilla and a preponderance

of evidence; “‘[i]t is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.’” Martin, 894 F.2d at 1529 (quoting Bloodsworth,

703 F.2d at 1239). If supported by substantial evidence, the court must affirm the

Commissioner’s factual findings even if the evidence preponderates against those

findings. See id. While judicial review of the ALJ’s findings is limited in scope, it

“does not yield automatic affirmance.” Lamb, 847 F.2d at 701.

      In contrast to the deferential review accorded the Commissioner’s factual

findings, “conclusions of law, including applicable review standards, are not

presumed valid” and are subject to de novo review. Martin, 894 F.2d at 1529. The

Commissioner’s failure to “apply the correct legal standards or to provide the

reviewing court with sufficient basis for a determination that proper legal principles

have been followed” requires reversal. Id.

                                       III.

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 416(i)(1). A physical or mental

impairment is “an impairment that results from anatomical, physiological, or


                                          3
       Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 4 of 12




psychological abnormalities which are demonstrated by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

      Determination of disability under the Social Security Act requires a five-step

analysis. 20 C.F.R. § 404.1520(a). Specifically, the ALJ must determine in sequence:

      (1)    whether the claimant is currently unemployed;

      (2)    whether the claimant has a severe impairment;

      (3)    whether the impairment meets or equals one listed by the Secretary;

      (4)    whether the claimant is unable to perform his or her past work; and

      (5)    whether the claimant is unable to perform any work in the national
             economy.

See McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative

answer to any of the above questions leads either to the next question, or, on steps

three and five, to a finding of disability. A negative answer to any question, other

than step three, leads to a determination of ‘not disabled.’” Id. (citing 20 C.F.R. §

416.920(a)-(f)). “Once [a] finding is made that a claimant cannot return to prior work

the burden of proof shifts to the Secretary to show other work the claimant can do.”

Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). However, the claimant

ultimately bears the burden of proving that he is disabled, and, “consequently he is

responsible for producing evidence in support of his claim.” See, e.g., Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (citing 20 C.F.R. § 416.945(a), (c)).


                                          4
        Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 5 of 12




                                        IV.

      In performing the five-step analysis, the ALJ first determined that Brown had

“not engaged in substantial gainful activity since October 5, 2016, the alleged onset

date . . . .” R. 23. Accordingly, the ALJ proceeded to Step Two, finding that Brown

had the following severe impairments: diabetes mellitus and peripheral neuropathy.

R. 23. At Step Three, the ALJ found that none of Brown’s impairments, considered

singly or in combination, met or “medically equal[ed] the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1 . . . .” R. 25. The ALJ then

determined Brown’s residual functional capacity (“RFC”), finding that, based on all

of Brown’s impairments, Brown could:

      perform light work as defined in 20 CFR 4040.1567(b) except [Brown]
      can frequently, handle, finger and feel. [Brown] can frequently climb
      ramp and stairs, but never climb ladders, ropes or scaffolds. [Brown]
      must avoid even concentrated exposure to hazards such as machinery
      and unprotected heights.
R. 26. Proceeding to Step Four, and with the aid of a Vocational Expert (VE), the

ALJ determined that Brown could not return to his past relevant work. R. 28.

However, the ALJ concluded that Brown has transferable skills from his past work.

R. 29. And at Step Five, the ALJ found that, based on Brown’s age, education, work

experience, transferable skills, and the VE’s testimony, other jobs exist in significant

numbers in the national economy that Brown can perform. R. 29. Thus, the ALJ




                                           5
           Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 6 of 12




concluded that Brown was not disabled from the alleged onset date through the date

of her decision. R. 30.

                                           V.

       On appeal, Brown argues that (1) the ALJ failed to properly apply the pain

standard, (2) the Appeals Council failed to consider new, material, and

chronologically relevant evidence, and (3) the ALJ’s decision is not based on

substantial evidence. Doc. 9. 1 The court addresses each of these contentions in turn.

                                           A.
       Brown contends that the ALJ erred by failing to properly apply the pain

standard when discounting Brown’s subjective complaints of pain. Doc. 9 at 2-6.

When, as here, the plaintiff alleges disability because of pain, he must present

“(1) evidence of an underlying medical condition and either (2) objective medical

evidence that confirms the severity of the alleged pain arising from that condition or

(3) that the objectively determined medical condition is of such a severity that it can

be    reasonably     expected     to    give        rise   to   the   alleged   pain.”    See

42 U.S.C. § 423(d)(5)(A); 20 C.F.R. § 404.1529; Holt v. Sullivan, 921 F.2d 1221,

1223 (11th Cir. 1991) (citation omitted). Thus, a plaintiff’s “subjective testimony

supported by medical evidence that satisfies the standard is itself sufficient to

support a finding of disability.” Id. (citations omitted). However, an ALJ may

       1
        Initially, Brown also argued that the ALJ should have found Brown disabled pursuant to
Grid Rule 201.14, doc. 7 at 1, 12, but Brown withdrew that argument, doc. 9 at 8.
                                                6
        Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 7 of 12




properly discredit a claimant’s subjective testimony if the ALJ clearly articulates her

reason for doing so and substantial evidence supports the ALJ’s finding. Wilson v.

Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); Foote v. Chater, 67 F.3d 1553,

1561-62 (11th Cir. 1995).

      At the administrative hearing, Brown testified that he can no longer work due

primarily to pain in his feet from peripheral neuropathy. See R. 41-43. In particular,

Brown testified that he had pain in his feet, hands, and back; he could no longer wear

steel-toed boots; he could not stand for more than ten to fifteen minutes at a time, or

sit for more than thirty minutes without needing to stand; he could not climb up and

down a ladder due to numbness in his feet; he had difficulty with basic tasks,

including walking up or down three steps to his porch; and he could not lift more

than ten pounds due to pain. R. 42-43, 46, 48-50, 60. Brown also testified that he

suffers from fatigue and at times requires naps due to issues with his diabetes and

blood sugar. R. 44-45, 63. Brown also reported that he had trouble sleeping due to

pain in his legs. R. 193. After considering these subjective claims of pain, the ALJ

found that while Brown’s “medically determinable impairments could reasonably be

expected to cause the alleged symptoms [], [Brown’s] statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence . . . .” R. 27.




                                           7
       Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 8 of 12




      Brown disagrees and contends that the ALJ improperly applied the pain

standard in reaching her finding. But, Brown fails to explain how the ALJ erred or

point to any record that the ALJ mischaracterized or did not consider. See doc. 7 at

10-12. Thus, Brown “gives neither the Commissioner nor the court any guidance

about [his] argument aside from the fact that [he] asserts the existence of an error.”

Morgan v. Soc. Sec. Admin., Comm’r, No. 4:17-cv-01148-ACA, 2019 WL 1466259,

at *3 (N.D. Ala. Apr. 3, 2019). Therefore, because “[i]ssues raised in a perfunctory

manner, without supporting arguments and citation to authorities, are generally

deemed to be waived,” N.L.R.B. v. McClain of Georgia, Inc., 138 F.3d 1418, 1422

(11th Cir. 1998), Brown has failed to establish reversible error.

      Moreover, substantial evidence supports the ALJ’s decision to discount

Brown’s subjective testimony. As the ALJ noted, Brown’s medical records from the

relevant time period consistently show that Brown had normal gait, motor function,

range of motion, and strength. R. 27, 347, 385-86, 390, 425. The records include a

report from Dr. Biswa Battacharyya, a primary care physician, who referred Brown

for a lumbar spine AP test, or x-ray, in June 2016, and which showed normal

alignment with no significant degenerative changes and minimal anterolisthesis in

an otherwise normal study. R. 373. Similarly, in 2017, an x-ray of Brown’s hands

and lower extremities revealed normal alignment and well-preserved joints. R. 387.

In addition, at several visits in 2017, Brown reported to Dr. Mohammad Zaman, a


                                          8
       Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 9 of 12




primary care physician, that he had some swelling in his extremities but that he had

no muscle aches, joint pain, back pain, difficulty walking, or exercise intolerance.

R. 385-86, 389, 424-25. As the ALJ noted, these medical records are inconsistent

with Brown’s testimony that he suffered from disabling pain, and they provide

substantial evidence to support the ALJ’s decision to discount Brown’s testimony.

                                       B.
      Brown argues next that the Appeals Council failed to review evidence he

submitted on appeal. Doc. 9 at 6. In general, a claimant may present new evidence

in support of his application at each stage of the administrative process. Ingram v.

Comm’r of Soc. Sec. Admin, 496 F.3d 1253, 1261 (11th Cir. 2007) (citing 20 C.F.R.

§ 404.900(b)). Thus, a claimant may present new evidence to the Appeals Council,

and the Council will review the claimant’s case if it “receives additional evidence

that is new, material, and relates to the period on or before the date of the [ALJ’s]

decision . . . .” 20 C.F.R. § 404.970(a). “Evidence is material if a reasonable

possibility exists that the evidence would change the administrative result.”

Hargress v. Soc. Sec. Admin, Comm’r, 883 F.3d 1302, 1309 (11th Cir. 2018) (citing

Washington v. Soc. Sec. Admin., 806 F.3d 1317, 1320 (11th Cir. 2015)). “[W]hen a

claimant properly presents new evidence to the Appeals Council, a reviewing court

must consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262.


                                            9
       Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 10 of 12




      At issue here are treatment records from Stringfellow Memorial Hospital. R.

8-11. These new records are dated January 1, 2019 and show a diagnosis of Diabetic

Ketoacidosis, but they do not indicate that Brown had that condition prior to date of

the ALJ’s decision, or that the condition caused any limitations prior to that date. R.

8-11. In other words, the records describe Brown’s condition at the time of treatment,

i.e., after the ALJ’s decision, and are not chronologically relevant. See Hargress,

883 F.3d at 1309-10. Thus, the Appeals Council properly found that the records do

not relate to the period at issue and, therefore, would not affect the ALJ’s decision.

R. 2. Simply put, the records Brown submitted do not show that the ALJ’s decision

is contrary to the weight of the evidence, and the Appeals Council did not err by

denying review. See Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 785 (11th

Cir. 2014) .

                                        C.

      Finally, Brown contends that the ALJ’s decision related to his RFC and ability

to perform light work is not based on substantial evidence. See docs. 7 at 14; 9 at 7.

To find that the claimant is not disabled, the ALJ must show that other jobs exist in

significant numbers in the national economy that the claimant can perform. See

Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002); 20 C.F.R.

§ 404.1512(b)(3). The ALJ may satisfy that burden by relying on the testimony of a

VE. Wilson, 284 F.3d at 1227 (citing Wolfe v. Chater, 86 F.3d 1072, 1077-78 (11th


                                          10
       Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 11 of 12




Cir. 1996)). But, “[i]n order for a [VE]’s testimony to constitute substantial evidence,

the ALJ must pose a hypothetical question which comprises all of the claimant’s

impairments.” Id. (citing Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999)).

      Here, the ALJ asked the VE whether jobs exist that an individual with

Brown’s age, education, work history, and RFC could perform, and the VE identified

numerous jobs, including assemblers, electronics workers, and mail clerks. R. 75.

Brown contends that the ALJ erred by finding he has the RFC to perform a modified

range of light work. See docs. 7; 9. However, Brown does not specify what the ALJ

failed to consider, or identify what evidence is contrary to the ALJ’s determination

of Brown’s RFC. See id. Thus, “[b]y failing to specify which aspect of the ALJ’s

decision was incorrect or unsupported by substantial evidence, [Brown] has

abandoned any challenge to the factual accuracy of the ALJ’s conclusion.” Jackson

v. Soc. Sec. Admin., Comm’r, 779 F. App’x 681, 684 (11th Cir. 2019) (citing

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014)).

      Moreover, substantial evidence supports the ALJ’s determination of Brown’s

RFC. First, in December 2016, Dr. Thomas G. Amason, an agency medical

consultant, opined that, based on a review of Brown’s medical records, Brown had

an RFC to perform a range of medium work. R. 85-86. The ALJ gave Dr. Amason’s

opinion only partial weight because she found that evidence at the hearing indicated

that Brown was more limited. R. 28. In addition, as discussed above, Brown’s


                                          11
       Case 4:19-cv-01236-AKK Document 10 Filed 08/25/20 Page 12 of 12




medical records show that he consistently had normal gait, motor function, and

strength during the relevant time, and that Brown denied joint pain, back pain, and

difficulty walking. See pp. 8-9, supra. Contrary to Brown’s contentions, this

evidence supports the ALJ’s RFC determination.

                                       VI.

      It is evident that Brown believes the evidence supports a contrary finding and

that he disagrees with the ALJ’s ruling on the merits. However, the ALJ’s decision

reveals that “[s]he did consider all of the evidence and found that it did not support

the level of disability [Brown] claimed.” Freeman v. Barnhart, 220 Fed. Appx. 957,

960 (11th Cir. 2007). Therefore, the court concludes that the ALJ’s determination

that Brown is not disabled is supported by substantial evidence, and the ALJ applied

proper legal standards in reaching her decision. The Commissioner’s final decision

is due to be affirmed. A separate order will be entered.

      DONE the 25th day of August, 2020.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                         12
